Case 2:20-mi-99999-UNA Document 231-6 Filed 12/23/20 Page 1 of 3




                    Exhibit 5
                 Case 2:20-mi-99999-UNA Document 231-6 Filed 12/23/20 Page 2 of 3


Eveler, Janine

From:                               Absentee
Sent:                               Friday, December 18, 2020 2:29 PM
To:                                 Eveler, Janine
Subject:                            FW: Section 21-2-230 Elector Challenge
Attachments:                        COBB_county.csv; COBB_county.xlsx




Sincerely,

The Absentee Team
770/528-2684

www.cobbelections.org


From: GA Elector Challenge [gaelectorchallenge@truethevote.org]
Sent: Friday, December 18, 2020 2:14 PM
To: info@cobbelections.org
Subject: Section 21-2-230 Elector Challenge

December 18, 2020


Cobb County
736 Whitlock Ave., Ste.400
Marietta, GA 30064

VIA EMAIL
RE: Elector Challenge
Please accept this letter as a challenge to the attached electors’ eligibility to vote in the January 5, 2021 Election,
pursuant to Georgia Code § 21-2-230.
Available data from the United States Postal Service National Change of Address (NCOA) and other commercially
available sources demonstrates probable cause to believe these individuals no longer reside where they are registered
to vote. In fact, these electors appear to have permanently established other residence, as reflected in their change of
address, to residential addresses outside of the Georgia county in which they are currently registered to vote.
Georgia Code § 21-2-217 requires that if a person removes to another state, or to another county or municipality within
the state of Georgia, with the intention of remaining there an indefinite time and making another state, county, or
municipality such person's place of residence, such person shall be considered to have lost their residence in Georgia, or
in the former county or municipality, notwithstanding that such person may intend to return at some indefinite future
period.
Elector voter registration numbers, registered addresses, and address changes have been provided by attachment as
CSV and XML spreadsheets. If you would prefer to receive these files in another format, please let me know.
Additionally, hard copies of individual challenges are being delivered to your office under separate cover.
                                                               1
                 Case 2:20-mi-99999-UNA Document 231-6 Filed 12/23/20 Page 3 of 3


Respectfully,
Pamela F Reardon
Voter ID: 03615023
Cobb County
4050 Coyte Dr
Marietta, GA 30062

CAUTION: This email originated outside Cobb County Government. Please exercise caution when opening links/attachments in this
email .




                                                              2
